DETAILED ACTION
	Claims 1-20 are pending.  Of these, claims 3-5, 11-12, 15-17, and 20 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-2, 6-10, 13-14, and 18 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 	Applicant’s election of Group I, claims 1-2, 6-10, 13-14, and 18 with traverse, is acknowledged.  The basis of the traversal is that it is not only the extraction solvent which influences the properties of the resulting extract, but also the extraction conditions such as the temperature.  Applicant concludes it cannot be said that EP2193785 will inherently possess the ingredients of claim 1 within the claimed ranges.
	In response, the composition of claim 1 is viewed as prima facie obvious over the cited references for the reasons discussed in the 103 rejection, infra, and establishing a prima facie case of obviousness does not require a showing that the composition necessarily and inherently possesses all limitations of claim 1. Therefore, restriction is still considered proper.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on a PCT application filed on February 28, 2018. It is noted, however, that a certified copy of the application as required by 37 CFR 1.55 could not be located in the file history.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020, 9/9/2021, 2/14/2022, and 4/22/2022 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-10, 13-14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the total composition” in parts a) through f) and claim 2 recites the same in parts a) through f), but there is insufficient antecedent basis for this limitation in claims 1 and 2, which recite only an “extract” and not a “composition” in the preamble.  It is unclear whether the composition that is referred to is to the extract itself, or to a composition comprising the extract and which also may comprise other ingredients.  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.
Claim 14 recites a “Tetraselmis extract concentrate,” but there is no antecedent basis for this limitation in claim 13, from which claim 14 depends, because this phrase has been deleted from claim 13.  Clarification is required.  
Additionally, claim 14 recites the “cosmetic product according to claim 13,” but claim 13 recites both a non-therapeutic product and a cosmetic product, and it is unclear if the limitation of claim 14 also applies to the non-therapeutic product of claim 13.  Clarification is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claima 1-2, 6-10, 13-14, and 18 are rejected under 35 U.S.C. 103 as unpatentable over Pertile et al. (US Pat. Pub. 2010/0143267; of record in IDS).
As to claims 1-2, 6-10, 13-14, and 18, Pertile discloses a Tetraselmis suecica extract formed by a method comprising the steps of extracting viable, freeze-dried, or dried cells of Tetraselmis with a liquid extractant selected from hexane, ethyl acetate, ethanol, water, methanol, isopropanol, or mixtures thereof at a temperature of not more than 50 degrees Celsius, followed by removal of the cell material to obtain the extract (see claim 1 of Pertile).  The Pertile method is virtually the same method disclosed by the present specification at paragraphs 74 and 101 and recited by withdrawn claim 3, except that the claim 3 specifies a temperature of higher than 60 degrees Celsius for the extraction.  
As to claim 6, Pertile teaches that the composition may further comprise niacinamide as a skin and hair lightening agent (paragraph 76).  
As to claims 8-9, Pertile teaches that the composition may be formed by added a solvent (“liquid carrier” of claim 8) such as 1,2-pentanediol, glycerin, or water or mixtures of these solvents to form a liquid concentrate, and that a preservative also may be added (paragraph 53). The final composition most preferably comprises 0.1-5 wt% of the extract by total weight of the composition (paragraph 58), which overlaps the ranges of claims 8-9.  
Regarding claim 10, the composition may also be formulated as a solid tetraselmis extract concentrate by incorporating a solid carrier (paragraph 52), wherein the amount of tetraselmis extract may be within the claimed range (paragraph 58).  
Regarding claims 7 and 13-14, Example 12 of Pertile is a working example of a hair care cosmetic product comprising 100 ppm Tetraselmis extract (i.e., 0.01 wt%, which is within the range of claim 14) and 0.2 wt % niacinamide, which results in a Tetraselmis:niacinamide ratio of 1:20, which is within the recited ratio of claim 7.   
As to claim 18, the cosmetic composition may further comprise anti-acne, antidandruff, anti-inflammatory agents, or other sebum reducing agents (paragraphs 66 and 69).  
As to claims 1-2, 6-10, 13-14, and 18, Pertile does not expressly disclose the mineral, mannitol, galactose, glucose, amino acid, or nitrogen content as recited by claims 1-2.  Nor does Pertile disclose the amounts of water, liquid carrier, glycerin, 1,2-pentanediol, or solid carrier recited by claims 8-10.  
As to claims 1-2, 6-10, 13-14, and 18, the mineral, mannitol, galactose, glucose, amino acid, and nitrogen content of the extract is viewed as being within the ranges of claims 1-2, because Pertile teaches that the extract is formulated via a process comprising the same source material and extraction solvents that are recited by the present claims and/or specification, such that the extract product should comprise the same ingredients in the same amounts recited by the claims. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 8-10, it further would have been prima facie obvious to select amounts of the water, liquid carrier, glycerin, 1,2-pentanediol, and solid carrier that are within the ranges recited by these claims, since the amounts of these carrier ingredients are result effective variables that will affect their ability to serve their function of carrying the extract and producing a formulation with the desired concentration of extract. Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-10, 13-14, and 18 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-21 of U.S. Patent No. 9,445,988, and in view of Pesaro et al. (US Pat. Pub. 2020/0397677) where indicated below. 
Although the issued claims are method claims, the present application was not filed as a divisional of the reference application.  Therefore, the safe harbor provision of 35 USC 121 does not apply here.  
Pesaro teaches that glycerol (“glycerin”) and 1,2-pentandiol are moisturizing agents (paragraph 181) for cosmetic compositions (paragraph 8).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims recite a method of administering a cosmetic composition comprising an extract of Tetraselmis sp., wherein the extract is obtained by a method comprising the steps of extracting viable, freeze-dried, or dried cells of Tetraselmis with a liquid extractant selected from hexane, ethyl acetate, ethanol, water, methanol, isopropanol, or mixtures thereof at a temperature of not more than 50 degrees Celsius, followed by removal of the cell material to obtain the extract.
The mineral, mannitol, galactose, glucose, amino acid, and nitrogen content of the extract is viewed as being within the ranges of claims 1-2, because Pertile teaches that the extract is formulated via a process comprising the same source material and extraction solvents that are recited by the present claims and/or specification, such that the extract product should comprise the same ingredients in the same amounts recited by the claims.
Although the issued claims do not recite the presence of 1,2-pentanediol or glycerin, it would have been prima facie obvious to incorporate same, to impart moisturizing properties to the composition as taught by Pesaro, and to optimize the amount to arrive at the presently claimed amounts since said amount is a result effective variable for the degree of moisturizing properties of the composition.  
It further would have been prima facie obvious to select amounts of a liquid carrier such as water as well as of the glycerin, 1,2-pentanediol, that are within the ranges recited by these claims, and further to incorporate a solid carrier in the claimed range when it is desired that the final dosage form be a solid, since the amounts of these carrier ingredients are result effective variables that will affect their ability to serve their function of carrying the extract and producing a formulation with the desired concentration of extract. Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-2, 5-10, 13-14, and 18 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of U.S. Patent Appl. No. 16,976,037, and in view of Pesaro et al. (US Pat. Pub. 2020/0397677) where indicated below. 
Pesaro teaches that glycerol (“glycerin”) and 1,2-pentandiol are moisturizing agents (paragraph 181) for cosmetic compositions (paragraph 8).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite a cosmetic composition such as a liquid or solid concentrate comprising an extract of Tetraselmis having mineral, galactose, glucose, amino acid, and nitrogen content within the presently claimed ranges, along with niacinamide and a liquid carrier that may be glycerin or 1,2-pentanediol or water or a solid carrier, and additionally comprising the additional actives of claim 18.
The mineral, mannitol, galactose, glucose, amino acid, and nitrogen content of the extract is viewed as being within the ranges of claims 1-2, because Pertile teaches that the extract is formulated via a process comprising the same source material and extraction solvents that are recited by the present claims and/or specification, such that the extract product should comprise the same ingredients in the same amounts recited by the claims.
Although the issued claims do not recite the presence of 1,2-pentanediol or glycerin, it would have been prima facie obvious to incorporate same, to impart moisturizing properties to the composition as taught by Pesaro, and to optimize the amount to arrive at the presently claimed amounts since said amount is a result effective variable for the degree of moisturizing properties of the composition.  
It further would have been prima facie obvious to select amounts of a liquid carrier such as water as well as solid carrier that are within the ranges recited by these claims, since the amounts of these carrier ingredients are result effective variables that will affect their ability to serve their function of carrying the extract and producing a formulation with the desired concentration of extract. Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


/Patricia Duffy/Primary Examiner, Art Unit 1645